

117 HR 2862 : Campaign to Prevent Suicide Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2862IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo require the Secretary of Health and Human Services to conduct a national suicide prevention media campaign, and for other purposes.1.Short titleThis Act may be cited as the Campaign to Prevent Suicide Act.2.National Suicide Prevention LifelineSection 520E–3(b)(2) of the Public Health Service Act (42 U.S.C. 290bb–36c(b)(2)) is amended by inserting after suicide prevention hotline the following: , under the universal telephone number designated under section 251(e)(4) of the Communications Act of 1934,.3.National suicide prevention media campaign(a)National suicide prevention media campaign(1)In generalNot later than the date that is 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), in consultation with the Assistant Secretary for Mental Health and Substance Use (referred to in this section as the Assistant Secretary) and the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall conduct a national suicide prevention media campaign (referred to in this section as the national media campaign), in accordance with the requirements of this section, for purposes of—(A)preventing suicide in the United States;(B)educating families, friends, and communities on how to address suicide and suicidal thoughts, including when to encourage individuals with suicidal risk to seek help; and(C)increasing awareness of suicide prevention resources of the Centers for Disease Control and Prevention and the Substance Abuse and Mental Health Services Administration (including the suicide prevention hotline maintained under section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c)), any suicide prevention mobile application of the Centers for Disease Control and Prevention or the Substance Abuse Mental Health Services Administration, and other support resources determined appropriate by the Secretary.(2)Additional consultationIn addition to consulting with the Assistant Secretary and the Director under this section, the Secretary shall consult with, as appropriate, State, local, Tribal, and territorial health departments, primary health care providers, hospitals with emergency departments, mental and behavioral health services providers, crisis response services providers, first responders, suicide prevention and mental health professionals, patient advocacy groups, survivors of suicide attempts, and representatives of television and social media platforms in planning the national media campaign to be conducted under paragraph (1).(b)Target audiences(1)Tailoring advertisements and other communicationsIn conducting the national media campaign under subsection (a)(1), the Secretary may tailor culturally competent advertisements and other communications of the campaign across all available media for a target audience (such as a particular geographic location or demographic) across the lifespan.(2)Targeting certain local areasThe Secretary shall, to the maximum extent practicable, use amounts made available under subsection (f) for media that targets certain local areas or populations at disproportionate risk for suicide.(c)Use of funds(1)Required uses(A)In generalThe Secretary shall, if reasonably feasible with the funds made available under subsection (f), carry out the following, with respect to the national media campaign:(i)Testing and evaluation of advertising.(ii)Evaluation of the effectiveness of the national media campaign.(iii)Operational and management expenses.(iv)The creation of an educational toolkit for television and social media platforms to use in discussing suicide and raising awareness about how to prevent suicide.(B)Specific requirements(i)Testing and evaluation of advertisingIn testing and evaluating advertising under subparagraph (A)(i), the Secretary shall test all advertisements after use in the national media campaign to evaluate the extent to which such advertisements have been effective in carrying out the purposes of the national media campaign.(ii)Evaluation of effectiveness of national media campaignIn evaluating the effectiveness of the national media campaign under subparagraph (A)(ii), the Secretary shall take into account—(I)the number of unique calls that are made to the suicide prevention hotline maintained under section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) and assess whether there are any State and regional variations with respect to the capacity to answer such calls;(II)the number of unique encounters with suicide prevention and support resources of the Centers for Disease Control and Prevention and the Substance Abuse and Mental Health Services Administration and assess engagement with such suicide prevention and support resources;(III)whether the national media campaign has contributed to increased awareness that suicidal individuals should be engaged, rather than ignored; and(IV)such other measures of evaluation as the Secretary determines are appropriate.(2)Optional usesThe Secretary may use amounts made available under subsection (f) for the following, with respect to the national media campaign:(A)Partnerships with professional and civic groups, community-based organizations, including faith-based organizations, and Government or Tribal organizations that the Secretary determines have experience in suicide prevention, including the Substance Abuse and Mental Health Services Administration and the Centers for Disease Control and Prevention.(B)Entertainment industry outreach, interactive outreach, media projects and activities, public information, news media outreach, outreach through television programs, and corporate sponsorship and participation.(d)ProhibitionsNone of the amounts made available under subsection (f) may be obligated or expended for any of the following:(1)To supplant current suicide prevention campaigns.(2)For partisan political purposes, or to express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal.(e)Report to CongressNot later than 18 months after implementation of the national media campaign has begun, the Secretary, in coordination with the Assistant Secretary and the Director, shall, with respect to the first year of the national media campaign, submit to Congress a report that describes—(1)the strategy of the national media campaign and whether specific objectives of such campaign were accomplished, including whether such campaign impacted the number of calls made to lifeline crisis centers and the capacity of such centers to manage such calls;(2)steps taken to ensure that the national media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the national media campaign;(3)plans to purchase advertising time and space;(4)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse; and(5)all contracts entered into with a corporation, a partnership, or an individual working on behalf of the national media campaign.(f)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026.Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk